Exhibit 10.49

 

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Extension of Maturity Date of Convertible Debenture
although the Company has entered into various such Extension of Maturity Date of
Convertible Debenture that are substantially identical in all material respects
except as to the parties thereto and certain other details. The Schedule that
follows the form of Extension of Maturity Date of Convertible Debenture
identifies each Extension of Maturity Date of Convertible Debenture that have
not been filed (or incorporated by reference) because they are substantially
identical in all material respects to the form of Extension of Maturity Date of
Convertible Debenture that is being filed, and sets forth the material details
in which the each omitted Extension of Maturity Date of Convertible Debenture
differ from the form of Extension of Maturity Date of Convertible Debenture that
is being filed.

  

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE

  

This Extension of Maturity Date of Convertible Debenture (“Extension”) is by and
between the individual or entity named on an executed counterpart of the
signature page hereto (each such signatory is referred to as “Holder”) and
OmniComm Systems, Inc., a Delaware corporation (“Maker”) and is entered into as
of the day the last Holder executes a copy of this Extension.

 

WHEREAS, Maker has delivered to each Holder that certain     % Convertible
Debenture Series ( ) of the Maker (“Convertible Debenture”) dated            in
the aggregate to Holder in the principal of $               .

 

WHEREAS, the Maturity Date of the Convertible Debentures, as that term is
defined in the Convertible Debenture, is                , and all principal and
interest due thereunder remain unpaid as of the date hereof.

 

WHEREAS, the parties have agreed to extend the Maturity Date.

 

WHEREAS, each holder has all requisite power, authority, and capacity to enter
into this Extension and to extend the Maturity Date of the Convertible
Debenture.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Holder and the Maker hereby agree as follows:

 

 

1.

Recitals. The foregoing recitals are true and correct.

 

 

2.

Extension of Maturity Date. The Maturity Date is hereby extended to
               .

 

 

3.

No Other Changes. Except as specifically set forth herein, all other terms and
conditions of the Convertible Debenture remain in full force and effect.

 

 

4.

Warrants Extension. Maker hereby agrees to extend the expiration date on the
Warrants issued in connection with the Convertible Debenture on December 16,
2008, which were originally expected to expire on                . The new
expiration date is                .

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Extension of Maturity Date of Convertible Debenture is
executed as of the day and date the last Holder executes a copy of this
Extension.

  

 

 

OmniComm Systems, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

 (name)

 

 

 

 (title)

 

 

[HOLDERS SIGNATURE PAGE FOLLOWS]

  

 

 
 

--------------------------------------------------------------------------------

 

   

[EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned represents that it has caused this extension
of Maturity Date of Convertible Debenture and Warrants to be duly executed on
its behalf (if an entity, by one of its officers thereunto duly authorized) as
of the date written below.

  

 

  HOLDER:                 Printed Name of Holder  

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

 (Signature of Holder or Authorized Person)

 

 

 

 

 

                   

Printed Name and Title if Authorized Person

                      Date  

  

 

 
 

--------------------------------------------------------------------------------

 

    

SCHEDULE OF SUBSTANTIALLY IDENTICAL

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Extension of Maturity Date of Convertible Debenture
although the Company has entered into various such Extension of Maturity Date of
Convertible Debenture that are substantially identical in all material respects
except as to the parties thereto and certain other details. The following
schedule identifies each Extension of Maturity Date of Convertible Debenture
that have not been filed (or incorporated by reference) because they are
substantially identical in all material respects to the form of Extension of
Maturity Date of Convertible Debenture that is being filed, and sets forth the
material details in which each omitted Extension of Maturity Date of Convertible
Debenture differ from the form of Extension of Maturity Date of Convertible
Debenture that is being filed.

 

Date of Agreement

 

Name of Holder

 

Amount

 

Series of Convertible Debentures and Warrants

Balance Due and Expiration of Warrants

Amount Outstanding at December 31, 2015

February 22, 2013 (1)

Randall G. Smith

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$5,000

and

10,000 warrants

December 2008

Changed from December 16,2013 to January 1, 2016

$0

and

10,000 warrants

January 31, 2015(1)

Cornelis F. Wit

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$4,475,000 

and

8,950,000warrants

December 2008

Changed from January 1, 2016 to April 1, 2017

$4,055,000 

and

8,950,000warrants

January 31, 2015 (1)

Cornelis F. Wit

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$1,770,000 

and

3,540,000 warrants

August 2008

Changed from January 1, 2016 to April 1, 2017

$1,770,000 

and

3,540,000 warrants

April 27, 2015 (1)

Fernando Montero Incentive Savings Trust

2665 South Bayshore Dr # 715, Miami, FL 33133

$200,000

and

400,000 warrants

December 2008

Changed from January 1, 2016 to April 1, 20018

$200,000

and

400,000 warrants

April 30, 2015 (1)

Stephen Johnson

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$25,000

and

50,000 warrants

December 2008

Changed from January 1, 2016 to April 1, 2018

$25,000

and

50,000 warrants

May 7, 2015 (1)

Matthew D. Veatch

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$15,000

and

30,000 warrants

December 2008

Changed from January 1, 2016 to April 1, 2018

$15,000 

and

30,000 warrants

May 1, 2015 (1)

Guus van Kesteren

2700 North Military Trail, Boca Raton, FL 33431

$160,000

and

320,000 warrants

December 2008

Changed from January 1, 2016 to April 1, 2017

$160,000 

and

320,000 warrants

June 30, 2015 (1)

Noesis International Holdings

2700 North Military Trail, Boca Raton, FL 33431

$100,000

and

200,000 warrants

December 2008

Changed from April 1, 2016 to April 1, 2017

$100,000

and

200,000 warrants

June 30, 2015 (1)

Guus van Kesteren

2700 North Military Trail, Boca Raton, FL 33431

$150,000

and

300,000 warrants

August 2008

Changed from April 1, 2016 to April 1, 2017

$150,000

and

300,000 warrants

           

 

(1)

This Extension of Maturity Date of Convertible Debenture supersedes and replaces
a prior Extension of Maturity Date of Convertible Debenture to the holder,
extends the maturity date of the Convertible Debenture and expiration date of
the Warrants of the prior Extension of Maturity Date of Convertible Debenture.

 